DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2, 6, 7, 9-19, and 23 have been cancelled. Claims 1, 3-5, 8, 20-22, and 24 are currently pending in this application.
Claim Objections
	Claim 1 has been amended in order to overcome the objections. Therefore, the objections to claim 1 have been withdrawn.
Allowable Subject Matter
Claims 1, 3-5, 8, 20-22, and 24 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a surgical system for projecting illumination onto an eye comprising: a microscope; a camera communicatively coupled to a surgical console, the camera operable to collect image data of an eye; and the surgical console communicatively coupled to the camera, the surgical console operable to receive the image data, the surgical console comprising: a processor; and a memory, the memory comprising code executable by the processor and the processor operable to process the image data in a manner defined by the code to identify one or more cannulas inserted into the eye; a projector communicatively coupled to the surgical console and operable to project visible, non-treatment light onto a surface of an eye, the projected light being in the form of one or more discrete light projections directed to one or more discrete area of the eye surface that encompasses the cannula to the exclusion of the remainder of the eye surface of the eye based on the received image data, wherein projecting visible, non- treatment light onto the one or more discrete locations comprises selectively illuminating each of the one or more cannulas to form a lighted zone at each of the one or more cannulas conforming to a shape of the cannula.
Further, the claimed invention includes a method of projecting light onto an eye comprising: collecting image data of an eye using a camera; processing the received image data to determine one or more discrete locations on the eye to be illuminated with projected visible, non-treatment light; projecting visible, non-treatment light onto the one or more discrete locations of the eye to be illuminated, the one or more discrete locations being one or more cannulas disposed in the eye; and inserting a surgical instrument into at least one of the one or more cannulas while the visible, non-treatment light is being projected wherein projecting visible, non-treatment light onto the one or more discrete locations comprises selectively illuminating each of the one or more cannulas to form a lighted zone at each of the one or more cannulas, each of the lighted zones conforming to a shape of the cannula.
SPASOVSKI et al. (Hereafter, “Spasovski”) [US 2017/0215726 A1] discloses a method and a device for controlling an eye surgery system, wherein a light pattern is generated on an eye by an illumination device and is captured by a camera unit while the patient is in the position in which he or she will undergo the surgery [See Spasovski, Abstract]. At least one property of the eye characterizing the current orientation of the eye during the surgery is determined from the light pattern by a computing unit [See Spasovski, Abstract].
MOELLER et al. (Hereafter, “Moeller”) [US 2011/0157553 A1] discloses a surgical microscopy system comprises microscopy optics for generating an image of an eye under surgery [See Moeller, Abstract]. A pattern generator generates a pattern to be superimposed with the image [See Moeller, Abstract]. An eye-tracker is provided for tracking a position of the superimposed pattern with respect to the image in case of a movement of the eye [See Moeller, Abstract]. The superimposed pattern comprises pattern elements that are equally distributed on first and second circles of different sizes, in order to give assistance when placing a suture during a corneal transplant [See Moeller, Abstract]. The superimposed pattern may also provide an assistance for orientating a toric intra-ocular lens [See Moeller, Abstract].
Heeren [US 2017/0280989 A1] discloses an ophthalmic surgical system includes an imaging unit configured to generate a fundus image of an eye and a depth imaging system configured to generate a depth-resolved image of the eye [See Heeren, Abstract]. The system further includes a tracking system communicatively coupled to the imaging unit and depth imaging system, the tracking system comprising a processor and memory configured to analyze the fundus image generated by the imaging unit to determine a location of a distal tip of a surgical instrument in the fundus image, analyze the depth-resolved image generated by the depth imaging system to determine a distance between the distal tip of the surgical instrument and a retina of the eye, generate a visual indicator to overlay a portion of the fundus image, the visual indicator indicating the determined distance between the distal tip and the retina, modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time, and modify the visual indicator to indicate a change in the distance between the distal tip of the surgical instrument and the retina in real-time [See Heeren, Abstract].
Tripathi [US 2009/0254070 A1] discloses that the apparatus and methods of the present invention in a broad aspect provide novel visualization platforms for performing enhanced visually directed procedures on target objects or tissues under low ambient light conditions [See Tripathi, Abstract]. The visualization platforms can be included with or retro-fit to existing optical systems such as stereomicroscopes and include at least one high resolution photosensor capable of acquiring a plurality of optical views of the target object or tissue in at least one wavelength outside of the wavelengths of normal visible light [See Tripathi, Abstract]. A resultant real-time high resolution video signal is transmitted from the photosensor to at least one high resolution video display that can be viewed by the apparatus or process operator [See Tripathi, Abstract].
Oberkircher et al. (Hereafter, “Oberkircher”) [US 2017/0360605 A1] discloses an apparatus includes a body and a pair of rigid legs extending from the body [See Oberkircher, Abstract]. The body includes an engagement feature configured to engage a deployment instrument [See Oberkircher, Abstract]. The legs are parallel with each other [See Oberkircher, Abstract]. Each leg has a sharp tip [See Oberkircher, Abstract]. The legs both extend along a plane [See Oberkircher, Abstract]. The body defines a guide opening [See Oberkircher, Abstract]. The guide opening is oriented transversely relative to the plane associated with the legs [See Oberkircher, Abstract]. The guide opening is sized to receive a cannula having a generally flat profile [See Oberkircher, Abstract]. The guide opening is configured to guide the cannula through a sclerotomy at a substantially tangential orientation [See Oberkircher, Abstract].
Vold et al. (Hereafter, “Vold”) [US 2015/0305938 A1] discloses systems, methods, and devices for treating an eye of a patient [See Vold, Abstract]. In some embodiments, a system may be provided that includes a console for generating a treatment laser and an illumination light [See Vold, Abstract]. The system may further include a treatment probe for delivering the illumination light to an eye so as to illuminate the ciliary process of the eye [See Vold, Abstract]. With the illuminated ciliary process, the treatment probe may be aligned to deliver the treatment laser from the console to the ciliary process of the eye for the purpose of treating a patient for glaucoma [See Vold, Abstract]. In some embodiments, a treatment probe may be provided with an illumination fiber for delivering light to specific portions of the eye or at desired angles in order to illuminate the ciliary process [See Vold, Abstract]. In some embodiments a treatment probe may be configured to cooperate with a removable light pen for eye illumination [See Vold, Abstract].
The references fail to explicitly disclose wherein projecting visible, non- treatment light onto the one or more discrete locations comprises selectively illuminating each of the one or more cannulas to form a lighted zone at each of the one or more cannulas conforming to a shape of the cannula.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482